         Case 1:19-mj-00143-CSM Document 11 Filed 10/27/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )      ORDER
                                              )
       vs.                                    )
                                              )
Jeffrey A. Cool                               )      Case No. 1:19-mj-143
                                              )
               Defendant.                     )


       Defendant was arrested in this district on charges out of the District of South Dakota. (Doc.

No. 2-3). He made his initial appearance on May 25, 2019, and was conditionally released by this

court. On May 2, 2020, defendant was charged in a petition with violating this court’s order setting

conditions of release. At this court’s direction, the Clerk’s office issued an arrest warrant for

defendant.

       On October 26, 2020, the Pretrial Services Office advised this court that defendant’s

underlying offense has been resolved. Accordingly, the court, on its own motion, dismisses

defendant’s petition and quashes defendant’s arrest warrant.

       IT IS SO ORDERED.

       Dated this 27th day of October, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
